Title: To James Madison from William C. C. Claiborne, 14 August 1807
From: Claiborne, William C. C.
To: Madison, James



Dr Sir,
Near Natchez August 14th, 1807.

I shall be detained here longer than I had anticipated.  The extreme heat of the Season, and my state of health will render it inconvenient for me to return to New-Orleans by Land, & a Water Conveyance has not yet presented; I however expect one in a few Days, and shall avail myself thereof.
By Letters from New Orleans, under date of the 7th: Instant, I am advised that a Town Meeting was called for the purpose of expressing a sentiment relative to the Outrage Committed on the Chesapeake.  I am persuaded that the sentiment which may be expressed, will breathe much Patriotism and will be delivered with honest sincerity by nearly every native Louisianian and perhaps two thirds of the Americans who may be present.  But there are some of my Countrymen in New-Orleans whom I fear have very little Love either for their Country or Government; and yet I suspect these men will be as noisy on the present occasion, as they were the last Winter, about the violation of the Constitution in the Arrest of Certain Traitors.
The Gun Boats on the Mississippi are nearly ready for service, and will (with the Fort of Plaquemine) give security to the Port of New Orleans.  I am Dr. Sir With great esteem Yo: hble Servt

William C. C. Claiborne

